April 19, 2010 VIA EDGAR SUBMISSION John Harrington Staff Attorney United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Sycamore Networks, Inc. Form 10-K for Fiscal Year Ended July 31, 2009 Filed September 29, 2009 File No. 000-27273 Dear Mr. Harrington: Further to our telephone conversation on April 16, 2010, this letter is to confirm that Sycamore Networks, Inc. will, not later than April 27, 2010, file its response to comments of the staff of the Securities and Exchange Commission (the “Staff”) contained in your letter of March 11, 2010 to our President and Chief Executive Officer, Daniel E. Smith and your telephone conversation with our General Counsel, Alan Cormier, on April 6, 2010. Should you require any additional information regarding this letter please contact me at (978) 250-2921. Sincerely, /s/ Alan R. Cormier Alan R. Cormier General Counsel and Secretary Sycamore Networks, Inc. – 220 Mill Road – Chelmsford, MA 01824-4144 USA 978.250.2900 – Fax: 978.256.3434 www.sycamorenet.com
